DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims

	Claims 1-3, 8-11, 13-14, and 16-26 are pending.
	Claims 1-3, 8-11, 13-14, and 16-18 are newly amended.
Claims 10-11, 13-14, and 16-26 were previously withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022 and made final.
Claims 1-3 and 8-9 are under examination on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.


Claim Objections
Claims 1-2 are objected to because of the following informalities:  
The acronym TD114-2  should not be in quotes. There is no need for these quotes because of the presence of the parenthesis. This is improper for the same reason for “6”, “S”, “D”, “F”, “E”, “A”, “V” and “T” in claim 2.
  Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (WO 2015/003643 A1, 2015, previously cited 07/07/2022, hereafter “Deng”) in view of Deng et al. (CN 104278008 A, 2015, on IDS 06/29/2020, machine translation, hereafter “Deng 2015”), Storm et al. (Journal of Biological Chemistry, 2007, hereafter “Storm”) and Silva et al. (Cell, 2009).
In regards to claim 1, Deng teaches a chemical composition comprising small molecules that can be used to partially or completely reprogram differentiated cells (p2, lines 5-6; claim 1). Deng teaches that these inhibitors include a GSK inhibitor, TGFβ receptor inhibitor, cAMP agonist, and valproic acid (a histone acetylator) (p2, Summary of Invention, lines 9-11; claims 1 and 4).
Deng further teaches that the composition can include EPZ004777 (a DOT1L methyltransferase inhibitor), and a retinoic acid receptor agonist (AM580), both of which can be added to the above composition to boost or improve chemical reprogramming (p14, lines 26-end, p15, lines 1-17; claim 9).
In addition, Deng teaches that tranylcypromine (a histone demethylation inhibitor can be added to various combinations of the above chemicals (p16, Table 1A).
Deng further discloses that this compound can be contacted with cells in an effective amount to induce or enhance reprogramming (p20, line 19-20).
Deng further discloses that this compound can be packaged as a kit (p33, lines 23-31).

Deng also teaches that the composition may comprise TD114-2 specifically (Table 1A). Deng also teaches a specific embodiment comprising TD1142, 616452, forskolin, valproic acid, and tranylcypromine (Table 1, p16).
While, Deng appears to prefer CHIR99021, CHIR99021 and TD114-2 are known equivalents in the art. According to MPEP 2144.04, “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”
As taught by Deng 2015, both CHIR99021 and TD114-2 can be used as GSK-3 inhibitors for reprogramming cells (paragraph [0037]). Therefore, it is known in the art that CHIR99021 and TD114-2 can be substituted as GSK inhibitors.
However, even if they were not, Storm teaches that GSK-3 plays a functional role in regulation of Nanog expression and self-renewal (p6269, Figure 3 legend), and that inhibition of Nanog can be reversed or improved following treatment with TD114-2 (p6269, column 2). Storm also teaches that treatment with TD114-2 alone also elevated Nanog expression (p6269, column 2; p6268, Figure 3A(i)).
As taught by Silva pluripotency can be recreated by somatic cell reprogramming, but that without Nanog, pluripotency does not develop, and that cells becomes trapped in a pre-pluripotent, intermediate state that is ultimately nonviable (Abstract, p722). Silva continues that Nanog choregraphs the synthesis of the naïve epiblast in the embryo, and that this function is recapitulated in the culmination of somatic cell reprogramming.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Deng and use TD114-2 because, as taught by Storm, it would promote Nanog expression, which, as taught by Silva, is essential for complete reprogramming of cells. Furthermore, because Storm teaches that cells can be effectively cultured with TD114-2, and as above Deng 2015 teaches that TD114-2 can be used specifically for reprogramming cells, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 2, Deng teaches that the TGFβ receptor inhibitor can be [2-(3-(6-Methylpyridin-2-yl)-lH-pyrazol-4-yl)-l,5-naphthyridine (616452), and the cAMP agonist forskolin (FSK) (Claim 1, p65).
As above, Deng teaches valproic acid which is a histone acetylator (p2, Summary of Invention, lines 9-11; claim 4).
Further as above, Deng teaches EPZ004777 (a DOT1L methyltransferase inhibitor), and AM480 a retinoic acid receptor agonist (p14, lines 26-end, p15, lines 1-17; claim 9).
Additionally, as above Deng teaches tranylcypromine a histone demethylation (p16, Table 1A).
In regards to claim 8, Deng teaches that combinations of the above chemicals can induce expression of Sox2, and XEB markers SALL4, GATA4, GATA6 (p61, Example 5: Pluripotency inducing properties of small molecules, continuing to next page).
While Deng is silent on whether the exact combination of chemicals in claim 1, can induce these markers, since Applicant’s disclosure (Claim 8, specification) indicates that this combination of chemicals is sufficient to induce expression of these markers, and since the composition of Deng comprises these chemicals, the reference chemical composition is deemed to inherently cause expression of these markers as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to directions on the effective concentrations of TD114-2 and CiLR, kit instructions are not afforded patentable weight. According to MPEP 2112.01(III), “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.").
In regards to claim 9, Deng does not disclose that the chemical composition comprised ISX9.
Therefore, the combined teachings of Deng, Deng 2015, Storm, and Silva renders the invention unpatentable as claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Deng 2015, Storm, and Silva, as applied to claims 1-2 and 8-9 above, and in further in view of Wang et al. (PNAS, 2011, previously cited 07/07/2022, hereafter “Wang”) and McClean et al. (Leukemia, 2014, hereafter “McClean”).
The combined teachings of Deng, Deng 2015, Storm, and Silva are relied upon as above.
In regards to claim 3, as above, Deng teaches a composition comprising TD1142, 616452 (6), forskolin (F), VPA (V), and tranylcypromine (T) (Table 1, p16). Deng also teaches that that retinoic acid receptor agonist (AM580) can be added to the composition to boost or improve chemical reprogramming (p14, lines 26-end, p15, lines 1-17; claim 9). Deng further teaches compositions comprising 616452, forskolin, VPA (valproic acid), and EPZ004777 (Table 1, p16).
While the specific combination of features claimed is disclosed within the broad genera of types of reprogramming chemical, as taught by Deng (p14, lines 26-end, p15, lines 1-17; claim 9), such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
However, that being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with the reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected different types of reprogramming chemicals from within the disclosure of Deng to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
Additionally, even if it did not, Wang teaches that AM580 can be used to promote reprogramming of cells and that it produces phenotypes similar to other synthetic retinoic acid agonists while being more specific for retinoic acid receptor-α (p18283, second column, last paragraph).
Furthermore, McClean teaches that inhibition of DOT1L accelerates reprogramming (p2133, DOT1L in reprogramming and development transitions), and specifically lists EPZ00477 as a DOT1L inhibitor, continuing that it has great specificity for DOT1L over other histone methyltransferases (p2135, DOT1L small-molecule inhibitors as a treatment for leukemia).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Deng and use AM580 specifically because it would have a similar effect to other RAR agonists, but would be more specific for retinoic acid receptor-α. Furthermore, because Wang teaches that AM580 has similar effects to other synthetic retinoic acid agonists, they appear to recognized equivalents, and using equivalents could save time and expenses given their availability. Additionally, because they have similar effects, it could be done with predictable results and a reasonable expectation of success.
Furthermore, a person of ordinary skill in the arts would be motivated to modify the method of Deng as use EZP00477 specifically because, as taught by McClean, it would be a more effective DOT1L inhibitor than other histone methyltransferases, and lead to accelerated reprogramming. Furthermore, because Deng already teaches that EZ00477 can be used in reprogramming media, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Deng, Deng 2015, Storm, Silva, Wang, and McClean renders the invention unpatentable as claimed.

Response to Arguments

	Applicant remarks that none of Deng or Wang teaches the use of TD114-2 as in newly amended claim 1, and therefore claim 1 would not be obvious to one of ordinary skill in the arts (Remarks, p12-13).
Applicant’s remarks have been fully considered, but are not found persuasive.
As detailed above, Deng teaches a composition comprising TD114-2 (Table 1, p16).

	Applicant further remarks that the use of TD114-2 yields more than one would expect, and specifically a 3-fold increase in the yield of the number of primary colonies (referencing page 41 of the specification) (Remarks, p13-14).
	Applicants remarks have been fully considered but are not found persuasive.
While Figure 1A demonstrates an approximately 3-fold increase in the number of primary colonies, as above, Deng teaches a composition comprising TD1142 (Table 1, p16). Therefore, the composition, as taught by Deng, as modified by Deng 2015, Storm, and Silva, would inherently also produce this same 3-fold increase in the number of primary colonies.

	Applicant remarks that because Deng and Want do not teach TD114-2, claims 3 and 8 are not obvious over the combination of Deng and Wang, and claims 1-2 and 9 are not obvious over Deng alone or in combination of Wang (Remarks, p15).
	Applicant’s remarks have been fully considered but are not found persuasive.
	As detailed above, Deng teaches a composition comprising TD114-2 (Table 1, p16). Therefore, claims 1-3 and 8-9 remain unpatentable in view of the prior art.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631